 

EXHIBIT 10.11

 

OVERSEAS SHIPHOLDING GROUP, INC.
SEVERANCE PLAN



 

Effective April 1, 2013

 

INTRODUCTION

 

The purpose of the Overseas Shipholding Group, Inc. Severance Plan (the “Plan”)
is to enable Overseas Shipholding Group, Inc. (the “Company”) and its Affiliates
(as defined herein, and collectively with the Company, the “Employers” and, each
with respect to an Eligible Employee (as defined herein), as applicable, the
“Employer”) to offer a form of protection for a possible loss of income to an
Eligible Employee who suffers a loss of employment in connection with the
proceedings under Chapter 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”) under the terms and conditions set forth in the Plan.  The
Plan, which is effective as of April 1, 2013, amends and supersedes any
severance, termination, change in control or similar plans, policies and/or
practices of the Employers in effect for Eligible Employees with respect to the
subject matter of the Plan.  An Eligible Employee covered by the Plan shall not
be eligible to participate in any other severance, termination, change in
control or similar plan, policy or practice of the Employers, including, without
limitation, the Overseas Shipholding Group, Inc. Enhanced Severance Plan for
Employees Level 21-23, the Overseas Shipholding Group, Inc. Severance Plan for
Employees Level 20 and Below, the Overseas Shipholding Group Severance
Protection Plan, or any Change of Control Protection Agreement, which would
otherwise apply under the circumstances described herein (such plans, policies
and practices, collectively, the “Former Severance Benefits”), and hereby waives
any rights such Former Severance Benefits by signing the Waiver attached hereto
as Appendix A. Capitalized terms and phrases used herein shall have the meanings
ascribed thereto in Article I.

 

Article I

Definitions

 

1.1              “Affiliate” shall mean any entity affiliated with the Company
within the meaning of Code Section 414(b) with respect to a controlled group of
corporations, Code Section 414(c) with respect to trades or businesses under
common control with the Company, Code Section 414(m) with respect to affiliated
service groups and any other entity required to be aggregated with the Company
under Code Section 414(o).  No entity shall be treated as an Affiliate for any
period during which it is not part of the controlled group, under common control
or otherwise required to be aggregated under Code Section 414.

 

1.2              “Annual Salary” shall mean with regard to a Participant, the
annual rate of pay for services paid by the Employer to the Participant at the
time of his or her Termination of Employment from the Employer, as reflected in
the Employer’s payroll records.  Annual Salary shall not include commissions,
bonuses, overtime pay, incentive compensation, benefits paid under any qualified
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation or any other additional compensation but, shall include any salary
reduction contributions to a plan maintained pursuant to Code Section 401(k),
125 or 132(f) and amounts reduced pursuant to a nonqualified elective deferred
compensation arrangement, if any, to the extent that in each such case the
reduction is to base salary.

 



 

 

 

1.3              “Board” shall mean the Board of Directors of the Company.

 

1.4              “Bonus” shall mean the Participant’s annual bonus pursuant to
the Overseas Shipholding Group, Inc. Annual Incentive Plan for the fiscal year
in which the Participant suffers a Termination of Employment, as in effect
immediately prior to the Termination of Employment.  The Bonus shall be deemed
to be the Participant’s actual bonus payable with regard to the actual level of
performance (whether individual performance or company performance) achieved. 
For the avoidance of doubt, such Bonus shall not include (i) any bonus to be
paid upon the completion of any specified milestone or project or upon the
occurrence of a specified event, and (ii) any bonus to which such Participant
may be entitled pursuant to the Overseas Shipholding Group, Inc. Non-Executive
Employee Incentive Plan.

 

1.5              “Cause” shall mean with regard to any Eligible Employee, the
Eligible Employee’s: (i) negligence or misconduct with regard to the Company or
the Employer or it or their assets; (ii) misappropriation or fraud with regard
to the Company or the Employer or its or their assets; (iii) conviction of, or
the pleading of guilty or nolo contendere to, a felony or other crime involving
moral turpitude; (iv) material violation of, or a failure to follow, the
Company’s or the Employer’s established policies and procedures; (v) repeated
failure to perform the duties of the employment position held by the Eligible
Employee; (vi) a violation of the Company’s or the Employer’s Code of Conduct;
or (vii) willful misconduct which the Company or the Employer believes may
negatively impact the Company or the Employee, respectively, or its or their
reputation.  A Termination of Employment for Cause shall mean a termination by
the Employer effected by written notice given to the Eligible Employee as a
result of the Cause event.

 

1.6              “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

1.7              “Code Section 409A” shall mean Section 409A of the Code
together with the treasury regulations and other official guidance promulgated
thereunder.

 

1.8               “Committee” shall mean an administrative committee appointed
by the Board to administer the Plan.

 

1.9              “Disability” shall mean the inability due to physical or mental
illness or injury to carry out job responsibilities which would qualify the
Eligible Employee for benefits under the Company’s long-term disability plan
without regard to any waiting period thereunder.

 

1.10          “Eligible Employee” shall mean an Employee who on the date of his
or her Termination of Employment with the Employer is designated by the
Committee in its sole discretion as eligible to participate in the Plan, and who
has executed a Waiver. Notwithstanding anything to the contrary herein, any
Employee who owes any amounts to the Company shall not be an “Eligible Employee”
unless otherwise determined by the Committee in its sole discretion.

 

1.11           “Employee” shall mean any active, regular or full-time employee
of the Employer other than an employee whose terms and conditions of employment
are covered by a collective bargaining agreement that does not provide for
participation in the Plan.  Notwithstanding the preceding sentence, “Employee”
does not include any temporary employees or any employee who works on a per diem
basis.  “Employee” also does not include any individual (i) designated by the
Employer as an independent contractor and not as an employee at the time of any
determination, (ii) being paid by or through a third party agency, (iii) who is
a leased employee (as defined in Code Section 414(n)), or (iv) who is a licensed
deck officer; any such individual shall not be an Eligible Employee even if he
or she is later retroactively reclassified as a common-law or other type of
employee of the Employer during all or any part of such period pursuant to
applicable law or otherwise.

 



 

 

 

1.12          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. 

 

1.13          “Participant” shall mean an Eligible Employee who is entitled to a
Severance Benefit under the Plan.

 

1.14          “Plan” shall mean the Overseas Shipholding Group, Inc. Severance
Plan effective as of April 1, 2013, as may be amended from time to time.

 

1.15          “Plan Administrator” shall mean the Committee on behalf of the
Company.

 

1.16          “Retirement” shall mean a Termination of Employment by an Eligible
Employee at his or her election on or after the Eligible Employee’s attainment
of age fifty-five (55).

 

1.17          “Severance Benefit” shall mean an amount equal to two times the
Participant’s Weekly Salary for every Year of Continuous Service. 
Notwithstanding the foregoing, the Severance Benefit for any Participant shall
not be less than 8 times the Participant’s Weekly Salary and shall not be
greater than 52 times the Participant’s Weekly Salary.

 

1.18          “Severance Period” shall mean the period beginning on date of
Termination of Employment and ending on the date the final installment of
Severance Benefit payments is made to a Participant.

 

1.19          “Termination of Employment” shall mean an Eligible Employee’s
termination of employment (i) by the Employer for Cause or without Cause,
(ii) by the Eligible Employee for any reason, or (iii) due to the Eligible
Employee’s death, Disability or Retirement.  An Eligible Employee on an approved
leave of absence shall not be deemed to have incurred a Termination of
Employment.  Notwithstanding anything in the Plan to the contrary, a Termination
of Employment shall not include a termination of an Eligible Employee’s
employment under any of the following circumstances: (a) the Eligible Employee
is offered, but refuses, employment with his or her current Employer or another
Employer, in a position that provides the Eligible Employee with base pay that
is at least 85% of base pay which he or she was receiving from his or her
Employer on the date of such offer and that is substantially comparable in all
other respects to his or her position with his or her Employer on the date of
such offer, as determined by the Plan Administrator, in its sole and absolute
discretion; (b) the Eligible Employee works in a business (or the portion of
such business) of an Employer (x) that is transferred in whole or in part to
another corporation or company, whether by transfer of stock or assets, (y) that
is merged or consolidated with another corporation or company or is part of a
similar corporate transaction, or (z) that is outsourced to another corporation
or company, and the Eligible Employee is offered employment with the purchaser
or surviving business or the corporation or company to which the business is
outsourced (whether or not he or she accepts any such position with the
purchaser, surviving business or other company) in a position that provides the
Eligible Employee with substantially equivalent base pay and job
responsibilities as he or she had with the Employer immediately prior to such
transaction, as determined by the Plan Administrator, in its sole and absolute
discretion; or (c) an Eligible Employee fails to return to active employment
after the cessation of a Disability or following a termination of a leave of
absence.  In addition, an indefinite or temporary layoff or reduction in force
does not constitute a Termination of Employment unless the layoff or reduction
in force becomes permanent.  The determination as to whether a layoff or
reduction in force is permanent shall be made by the Plan Administrator, in its
sole and absolute discretion, and such determination shall be final and binding
on all effected parties.  An Eligible Employee’s Termination of Employment shall
occur on the last day of his or her employment with his or her Employer.

 



 

 

 

1.20          “Waiver” shall mean a waiver of Former Severance Benefits
substantially in the form set forth in Appendix A attached hereto.

 

1.21          “Weekly Salary” shall mean with regard to a Participant, the
weekly rate of pay for services paid by the Employer to the Participant at the
time of his or her Termination of Employment from the Employer, as reflected in
the Employer’s payroll records.  The Weekly Salary of a Participant whose rate
of pay for services paid by the Employer to the Participant is based on an
annual rate shall be equal to 1/52 of such annual rate at the time of his or her
Termination of Employment from the Employer, as reflected in the Employer’s
payroll records.  Weekly Salary shall not include commissions, bonuses, overtime
pay, incentive compensation, benefits paid under any qualified plan, any group
medical, dental or other welfare benefit plan, non-cash compensation or any
other additional compensation but, shall include any salary reduction
contributions to a plan maintained pursuant to Code Section 401(k), 125 or
132(f) and amounts reduced pursuant to a nonqualified elective deferred
compensation arrangement, if any, to the extent that in each such case the
reduction is to base salary.

 

1.22          “Year of Continuous Service” shall mean the twelve (12)
consecutive month period commencing on a Participant’s most recent date of hire
by an Employer and each twelve (12) consecutive month period thereafter during
which a Participant is employed by an Employer.  Credit for partial years of
service shall be granted and prorated for the number of days the Participant is
employed by an Employer during such year.  An Eligible Employee’s direct
transfer of employment from one Employer to another Employer shall not be a
break in employment for the purposes of calculating Years of Continuous Service.

 

Article II

BENEFITS 

 

2.1              Eligibility for Severance Benefit.  Subject to Section 2.2, in
the event of an Eligible Employee’s Termination of Employment by the Employer
without Cause, subject to Section 2.5 below, the Eligible Employee shall be
entitled to a Severance Benefit.  An Eligible Employee shall not be entitled to
a Severance Benefit or any additional benefits described in this Article II if
the Eligible Employee’s employment is terminated (i) by the Employer for Cause,
(ii) by the Eligible Employee for any reason, or (iii) on account of the
Eligible Employee’s death, Disability or Retirement.

 

2.2              Form and Amount of Benefits.  Subject to Sections 2.6 and
7.14(b) and (c):

 

(a)                Severance Benefits shall be payable in installments in
accordance with the Employer’s normal payroll practices (but off employee
payroll) until the Severance Benefit has been paid.

 

(b)               In the event a Participant is an “insider” as such term is
defined in Section 101(31) of the Bankruptcy Code, (i) the amount of the
Severance Benefit together with any other payments or benefits made hereunder
(the “Total Severance Benefit”) to such Participant (including any Pro Rata
Bonus) shall not exceed ten (10) times the amount of the mean Total Severance
Benefit paid to all non-management Participants during the calendar year in
which such payment is made to such Participant.

 



 

 

 

2.3              Additional Benefits.  Subject to Sections 2.5 and 7.14(b) and
(c), a Participant entitled to receive a Severance Benefit shall also be
entitled to receive additional benefits as provided below:

 

(a)                The Employer shall pay to the Participant in a lump sum
within ten (10) business days following his or her Termination of Employment, or
earlier if required by law, an amount representing accrued but unused vacation
time as of the date of Termination of Employment.

 

(b)               The Employer shall pay to the Participant his or her Bonus for
the year in which the Participant suffers a Termination of Employment, if any,
pro rated based on the portion of the year that the Participant was employed,
which payment shall be made at such time as Bonus payments are made to active
employees pursuant to the Overseas Shipholding Group, Inc. Annual Incentive Plan
(the “Pro Rata Bonus”). 

 

2.4              No Duty to Mitigate.  No Participant entitled to receive a
Severance Benefit hereunder shall be required to seek other employment or to
attempt in any way to reduce any amounts payable to him or her pursuant to the
Plan.  Further, except as provided in Section 2.3(c) above, the amount of the
Severance Benefit payable hereunder shall not be reduced by any compensation
earned by the Participant as a result of employment by another employer or
otherwise.

 

2.5              Optional Participation; Waiver and Release. Participation in
the Plan is voluntary.  No Eligible Employee is required to accept any benefits
whatsoever under the Plan.  In exchange for the Severance Benefit and the Pro
Rata Bonus, (i) an employee will receive a notice of eligibility to participate
in the Plan and will be required to sign a Waiver acknowledging the release of
all claims or benefits to claims pursuant to any Former Severance Benefits and
(ii) the Eligible Employee will be required to sign an Agreement and Release
substantially in the form attached hereto as Appendix B (with such changes as
may be made by the Plan Administrator from time to time to comply with
applicable law or as the Plan Administrator may otherwise deem desirable) (the
“Agreement and Release”).  The Waiver must be executed and returned to the
Employer within forty-five (45) days of receipt in order for such employee to be
deemed an “Eligible Employee” hereunder. The Employer will provide an Eligible
Employee with a copy of the Agreement and Release within seven (7) days
following the date of his or her Termination of Employment.  The Eligible
Employee will be free to choose whether to participate by signing the Agreement
and Release, but no Severance Benefit or Pro Rata Bonus will be paid to the
Eligible Employee if he or she does not provide the Employer with a fully
effective copy of the Agreement and Release within sixty (60) days following the
date of his or her Termination of Employment.

 

2.6              Code Section 280G.

 

(a)                Notwithstanding anything in the Plan to the contrary, in the
event that a Participant shall become entitled to payments and/or benefits
provided by the Plan or any other amounts in the “nature of compensation”
(whether pursuant to the terms of the Plan or any other plan, arrangement or
agreement with the Company or the Employer, any person whose actions result in a
change of ownership or effective control covered by Section 280G(b)(2) of the
Code or any person affiliated with the Company or such person) as a result of a
Change in Control (collectively the “Company Payments”), and if such Company
Payments will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Code (and any similar tax that may hereafter be imposed by any taxing
authority), then the Company Payments, in the aggregate, shall be reduced to an
amount that is one dollar ($1) less than the greatest amount that could be paid
to the Participant such that the receipt of the Company Payments would not give
rise to any Excise Tax (the “Reduced Amount”).  If the Reduced Amount is to be
effective, the Company Payments shall be reduced in the following order: 
(i) any cash severance based on a multiple of Annual Salary or Bonus, (ii) any
other cash amounts payable to the Participant, (iii) any benefits valued as
“parachute payments,” (iv) acceleration of vesting of any stock option or
similar awards for which the exercise price exceeds the then fair market value,
and (v) acceleration of vesting of any equity not covered by clause (iv) above. 
In the event that the Internal Revenue Service or court ultimately makes a
determination that the “excess parachute payments” plus the “base amount” is an
amount other than as determined initially, an appropriate reduction shall be
made with regard to the Reduced Amount to reflect the final determination and
the resulting impact on whether this clause (a) applies.

 



 

 

 

(b)               For purposes of determining whether any of the Company
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) the Company Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Code Section 280G(b)(3) of the
Code) shall be treated as subject to the Excise Tax, unless and except to the
extent that, in the opinion of the Company’s independent certified public
accountants appointed prior to any change in ownership (as defined under Code
Section 280G(b)(2)) or tax counsel selected by such accountants (the
“Accountants”) such Company Payments (in whole or in part) either do not
constitute “parachute payments,” including giving effect to the recalculation of
stock options in accordance with Treasury Regulation Section 1.280G-1 Q/A33,
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or are
otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.  All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and the Participant at such
time as it is requested by the Company or the Participant.  The determination of
the Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and the Participant.

 

(c)                The Company shall be responsible for all charges of the
Accountants.

 

(d)               The Company and the Participant shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.

 

(e)                The provisions of this Section 2.6 shall survive the
Participant’s Termination of Employment for any reason.

 

Article III

FUNDING 

 

3.1              Funding.  The Plan shall be “unfunded” for the purposes of
ERISA and the Code and any Severance Benefits shall be paid out of the general
assets of the Employer as and when a Severance Benefits is payable under the
Plan.  All Participants shall be solely unsecured general creditors of the
Employer.  If the Employer decides in its sole discretion to establish any
advance accrued reserve on its books against the future expense of benefits
payable hereunder, or if the Employer decides in its sole discretion to fund a
trust under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.

 



 

 

 

Article IV

 ADMINISTRATION OF THE PLAN

 

4.1              Plan Administrator.  The general administration of the Plan on
behalf of the Employers (as plan administrator under Section 3(16)(A) of ERISA)
shall be placed with the Committee.

 

4.2              Reimbursement of Expenses of Plan Committee.  The Company may,
in its sole discretion, pay or reimburse the members of the Committee for all
reasonable expenses incurred in connection with their duties hereunder.

 

4.3              Action by the Plan Committee.  Decisions of the Committee shall
be made by a majority of its members attending a meeting at which a quorum is
present (which meeting may be held telephonically), or by written action in
accordance with applicable law.  Subject to the terms of the Plan and provided
that the Committee acts in good faith, the Committee shall have complete
authority to determine a Participant’s participation and benefits under the
Plan, to interpret and construe, in its sole discretion, the provisions of the
Plan, and to make decisions in all disputes involving the rights of any person
interested in the Plan.

 

4.4              Delegation of Authority.  Subject to the limitations of
applicable law, the Committee may delegate any and all of its powers and
responsibilities hereunder to other persons by formal resolution filed with and
accepted by the Board.  Any such delegation shall not be effective until it is
accepted by the Board and the persons designated and may be rescinded at any
time by written notice from the Committee to the person to whom the delegation
is made.

 

4.5              Retention of Professional Assistance.  The Committee may employ
such legal counsel, accountants and other persons as may be required in carrying
out its work in connection with the Plan.

 

4.6              Accounts and Records.  The Committee shall maintain such
accounts and records regarding the fiscal and other transactions of the Plan and
such other data as may be required to carry out its functions under the Plan and
to comply with all applicable laws.  The records of the Employer with respect to
employment history, monthly salary, employee benefits, and all other relevant
matters shall be conclusive for all purposes of the Plan.

 

4.7              Compliance with Applicable Law.  The Company shall be deemed
the Plan Administrator for the purposes of any applicable law and shall be
responsible for the preparation and filing of any required returns, reports,
statements or other filings with appropriate governmental agencies.  The Company
shall also be responsible for the preparation and delivery of information to
persons entitled to such information under any applicable law.

 

4.8              Indemnification.  The Company shall indemnify, to the full
extent permitted by law and its Certificate of Incorporation and By-laws (but
only to the extent not directly covered by insurance) its officers and
directors, (and any employee involved in carrying out the functions of the
Company under the Plan), each member of the Committee, and any person designated
pursuant to Section 4.4 above, against any expenses, including amounts paid in
settlement of a liability, which are reasonably incurred in connection with any
legal action to which such person is a party by reason of his or her duties or
responsibilities with respect to the Plan, except with regard to matters as to
which he or she shall be adjudged in such action to be liable for willful
misconduct or fraud in the performance of his or her duties.

 



 

 

 

Article V

 AMENDMENT and termination 

 

5.1              Amendment and Termination.  The Company reserves the right to
amend or terminate, in whole or in part, any or all of the provisions of the
Plan by action of the Board (or a duly authorized committee thereof) at any time
and for any reason, including, without limitation, the right to amend the
provisions of the Plan at any time solely to comply with the requirements of
Code Section 409A and to avoid the imposition of an excise tax under Code
Section 409A on any payment to be made hereunder (a “409A Amendment”); provided,
that once a Participant becomes entitled to receive a Severance Benefit
hereunder, the Plan may not be amended to reduce such benefits.

 

Article VI

 Successors

 

6.1              Successors.  For purposes of the Plan, the Company shall
include any and all successors and assignees, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company and such successors and assignees shall
perform the Company’s obligations under the Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assignment had taken place.  In the event the surviving corporation in any
transaction to which the Company is a party is a subsidiary of another
corporation, then the ultimate parent corporation of such surviving corporation
shall cause the surviving corporation to perform the Plan in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in the Plan, shall mean the Company, as hereinbefore defined and any
successor or assignee (including the ultimate parent corporation) to the
business or assets which by reason hereof becomes bound by the terms and
provisions of the Plan.

 

 

Article VII

Miscellaneous 

 

7.1              Payment Not Salary.  Any Severance Benefits payable under the
Plan shall not be deemed salary or other compensation to the Participant for the
purposes of computing benefits to which he or she may be entitled under any
pension plan or other arrangement of the Employer maintained for the benefit of
its employees, unless such plan or arrangement provides otherwise.

 

7.2              No Additional Rights Created.  Neither the establishment of the
Plan, nor any modification thereof, nor the payment of any benefits hereunder,
shall be construed as giving to any Participant, Eligible Employee or other
person any legal or equitable right against the Company, the Employers, or any
member of the Committee, fiduciary or employee or agent of the Company or the
Employers; and in no event shall the terms and conditions of employment by the
Employer of any employee be modified or in any way affected by the Plan.

 

7.3              Headings.  The headings of the Plan are inserted for
convenience of reference only and shall have no effect upon the meaning of the
provisions hereof.

 



 

 

 

7.4              Use of Words.  Whenever used in this instrument, a singular
word shall be deemed to include the singular and plural, in all cases where the
context so requires.

 

7.5              ERISA Provisions (Including Claims Procedures).  The Plan is
intended to be an “employee welfare benefit plan” within the meaning of
Section 3(1) of ERISA.  Important administrative provisions of (and information
about) the Plan and important information about an Eligible Employee’s rights
under the Plan and applicable law are contained in Appendix C.  The Plan
document, including Appendix C, shall constitute both the plan document and
summary plan description and shall be distributed to Eligible Employees in this
form.

 

7.6              Controlling Law.  To the extent legally required, the Code and
ERISA shall govern the Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend the Plan to comply therewith.  To the extent not governed by the Code and
ERISA, the Plan shall be governed by the laws of the State of New York, without
reference to rules relating to conflicts of law.

 

7.7              Withholding.  The Employer shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
reasonably believes it may have to withhold federal, state or local income or
other taxes incurred by reason of payments pursuant to the Plan.  In lieu
thereof, the Employer shall have the right to withhold the amounts of such taxes
from any other sums due or to become due from the Employer to the Participant
upon such terms and conditions as the Committee may prescribe.

 

7.8              Severability.  Should any provision of the Plan be deemed or
held to be unlawful or invalid for any reason, such fact shall not adversely
affect the other provisions of the Plan unless such determination shall render
impossible or impracticable the functioning of the Plan, and in such case, an
appropriate provision or provisions shall be adopted so that the Plan may
continue to function properly.

 

7.9              Incompetency.  In the event that the Committee finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Committee shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under the Plan.

 

7.10          Payments to a Minor.  Any payments to a minor from the Plan may be
paid by the Committee in its sole and absolute discretion (a) directly to such
minor; (b) to the legal or natural guardian of such minor; or (c) to any other
person, whether or not appointed guardian of the minor, who shall have the care
and custody of such minor.  The receipt by such individual shall be a complete
discharge of all liability under the Plan therefor.

 

7.11          At will Employment.  The Plan is not an agreement of employment
and it shall not confer any additional employment rights on the Eligible
Employees.  Employment with the Employer is at will and the Employer may
terminate the employment of any Eligible Employee at any time for any reason or
for no reason, with or without Cause or advance notice.  The Employer also
maintains the right to change the terms and conditions of an Eligible Employee’s
employment, including, without limitation, demotion, discipline, promotion,
compensation, benefits, duties, and location of performance, at any time with or
without Cause and/or without notice.

 



 

 

 

7.12          Assignment and Alienation.  The benefits payable to a Participant
under the Plan shall not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind, that is due to the actions or
omissions of the Participant and any attempt to cause any benefits to be so
subjected shall not be recognized.

 

7.13          Non-Exclusivity.  The adoption of the Plan by the Company shall
not be construed as creating any limitations on the power of the Company to
adopt such other supplemental retirement income arrangements as it deems
desirable, and such arrangements may be either generally applicable or limited
in application.

 

7.14          Code Section 409A.

 

(a)                 Although the Employers makes no guarantee with respect to
the tax treatment of payments hereunder and shall not be responsible in any
event with regard to non-compliance with Code Section 409A, the Plan is intended
to either comply with, or be exempt from, the requirements of Code
Section 409A.  To the extent that the Plan is not exempt from the requirements
of Code Section 409A, the Plan is intended to comply with the requirements of
Code Section 409A and shall be limited, construed and interpreted in accordance
with such intent.  In no event whatsoever shall the Employers be liable for any
additional tax, interest or penalty that may be imposed on an Eligible Employee
or a Participant by Code Section 409A or any damages for failing to comply with
Code Section 409A.

 

(b)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of the Plan providing for the payment of
any amounts or benefits that are subject to Code Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  If a
Participant is deemed on the date of his or her Termination of Employment to be
a “specified employee”, within the meaning of that term under Code
Section 409A(a)(2)(B) and using the identification methodology selected by the
Employer from time to time, or if none, the default methodology, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A such payment
or benefit shall not be made or provided prior to the expiration of the period
commencing on the date the Participant incurs a Separation from Service from the
Employer until the earlier of (a) the six (6) month anniversary of the date of
such Separation from Service and (a) the date of the Participant’s death (the
“Delay Period”).  All payments delayed pursuant to this Section 7.14(b) (whether
they would have otherwise been payable in a single lump sum or in installments
in the absence of such delay) shall be paid to the Participant in a single lump
sum on the first Employer payroll date on or following the first day following
the expiration of the Delay Period, and any remaining payments and benefits due
under the Plan shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(c)                With regard to any installment payments provided for in the
Plan, each installment thereof shall be deemed a separate payment for purposes
of Code Section 409A.

 

(d)               Whenever a payment under the Plan specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 



 

 

 

(e)                Any gross-up payment due to a Participant under the Plan
shall be paid to the Participant no later than the end of the calendar year
following the year in which he or she paid the applicable tax.

 

7.15          Offset. The amount of any Severance Benefit or Pro Rata Bonus due
hereunder shall be deemed to include any amounts paid pursuant to federal, state
or local government worker notification requirements (including the U.S. Worker
Adjustment and Retraining Notification Act or any analogous state law) office
closing requirements, and/or severance or termination benefits required to be
paid pursuant to local law. For the avoidance of doubt, an Eligible Employee
shall be entitled to receive the greater of (i) the amount of any Severance
Benefit and Pro Rata Bonus due hereunder, or (ii) the amount of worker
notification, severance or termination benefits required to be paid pursuant to
local law, but shall in no event be entitled to receive an amount in excess of
the greater of items (i) or (ii) above.

 

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Plan has been adopted effective as of __________, 2013,
and Overseas Shipholding Group, Inc. has caused this instrument to be signed by
its officer or representative duly authorized on this _______________ day of
_______________, 2013.

 

  OVERSEAS SHIPHOLDING GROUP, INC.         By:      Name:       Title:  

  



 

 

 

 APPENDIX A

 

NOTICE OF ELIGIBILITY AND WAIVER

 

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

 

[Name of Eligible Employee]

[Address]

 

Dear [Name of Eligible Employee]:

 

Reference is hereby made to the Overseas Shipholding Group, Inc. Severance Plan,
effective as of April 1, 2013 (the “Plan”). Any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan.

 

Effective as of [date], you are hereby eligible to participate in the Plan as an
Eligible Employee and to receive the severance benefits thereunder, provided
that you elect to waive any and all rights to any payments or benefits under,
and any and all claims arising pursuant to, (i) the Overseas Shipholding Group
Inc. Enhanced Severance Plan for Employees Level 21-23,(ii) the Overseas
Shipholding Group Inc. Severance Plan for Employees Level 20 and Below, (iii)
the Overseas Shipholding Group, Inc. Severance Protection Plan, (iv) any other
severance plan or arrangement, and (v) any change in control agreement or
arrangement (including any Change of Control Protection Agreement) (the “Prior
Severance Plans”), as applicable, between you and the Company. The foregoing
shall not be construed as a waiver of any payments or benefits that are required
to be paid to you pursuant to applicable federal, state or local law.

 

In the event that you choose not to make the election described herein, you will
not be eligible to participate in the Plan, although you may have the right to
assert a claim in the proceedings before the United States Bankruptcy Court for
the District of Delaware for claims you think you may have in respect of the
Prior Severance Plans and for any severance payments or benefits you believe are
due to you from the Company pursuant to such Prior Severance Plans.

 

Please indicate your election to become eligible to participate in the Plan by
completing and executing the waiver (the “Waiver”) attached to this letter.
Please return a copy of the executed Waiver to [●] no later than [●].1

 

Sincerely,

 

OVERSEAS SHIPHOLDING GROUP, INC.   By:   Name: Title:

 



 

 

1 Please insert the date that is forty-five days from receipt of the plan.

 



 

 

 

WAIVER

 

I, [Name of Eligible Employee], hereby elect to waive any and all rights to any
payments or benefits under, and any and all claims I may have arising pursuant
to, the Overseas Shipholding Group Inc. Enhanced Severance Plan for Employees
Level 21-23, the Overseas Shipholding Group Inc. Severance Plan for Employees
Level 20 and Below, the Overseas Shipholding Group, Inc. Severance Protection
Plan, any other severance plan or arrangement, and any change in control
agreement or arrangement (including any Change of Control Protection Agreement),
as applicable, between myself and the Company. The foregoing shall not be
construed as a waiver of any payments or benefits that are required to be paid
to me pursuant to federal, state or local law.

 

ACKNOWLEDGED AND AGREED:           [Name of Eligible Employee]   Date:  

  



 

 

 

APPENDIX B

 

AGREEMENT AND RELEASE

 

[Employer] (“Employer”) and [name] (“Employee”), who resides at [address] agree
to the terms and conditions set forth below:

 

1.             (a)           In exchange for the general release in paragraph 3
below and other promises contained herein, and in accordance with the terms of
the Overseas Shipholding Group, Inc. Severance Plan (“Severance Plan”), which
Employee hereby acknowledges receiving:

 

(i)            Employee will receive severance in the total gross amount of
$[amount].  Such severance will be payable in installments at the rate of
$[amount] in accordance with the Employer’s regularly scheduled payroll dates
commencing on the first regular payroll date after the Effective Date of this
Agreement and Release.  Severance payments will be subject to all applicable
payroll withholding deductions.

  

(ii)           Employee will receive his or her Pro Rata Bonus (as defined in
the Severance Plan) in 20[●]2 at such time as bonus payments are made to active
employees pursuant to the Overseas Shipholding Group, Inc. Annual Incentive
Plan.

  

2.             Employee hereby agrees and acknowledges that the payments and the
benefits provided in paragraph 1 exceed any payment, benefit or other thing of
value to which Employee might otherwise be entitled under any policy, plan or
procedure of Employer or its parent or affiliates or pursuant to any prior
agreement or contract with Employer or its parent or affiliates.

 

3.             (a)           In exchange for the consideration provided for by
paragraph 1 and other valuable consideration, Employee, for [himself/herself]
and for [his/her] heirs, executors, administrators and assigns (referred to
collectively as “Releasors”), forever releases and discharges Overseas
Shipholding Group, Inc. (“Parent”), Employer and any and all of Parent’s and
Company’s parent companies, partners, subsidiaries, affiliates, successors and
assigns and any and all of any of such parties past and/or present officers,
directors, partners, agents, employees, representatives, counsel, employee
benefit plans and their fiduciaries and administrators, successors and assigns
(referred to collectively as the “Releasees”), from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever, whether known or
unknown, which Releasors ever had, now have or may have against Releasees by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter up to and including the date Employee signs this
Agreement and Release.

 

(b)           Without limiting the generality of the foregoing, this Agreement
and Release is intended to and shall release Releasees from any and all claims,
whether known or unknown, that Releasors ever had, now have or may have against
Releasees arising out of Employee’s employment with Employer or any of the
Releasees, the terms and conditions of such employment and/or the termination of
such employment, including but not limited to: (i) any claim under the Age
Discrimination in Employment Act, as amended; (ii) any claim under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (iii) any claim
under Title VII of the Civil Rights Act of 1964, as amended; (iv) any claim
under the Americans with Disabilities Act, as amended; (v) any claim under the
Workers’ Adjustment and Retraining Notification Act; (vi) any claim under the
Family and Medical Leave Act; (vii) any claim under the New York State and City
Human Rights Laws, the New York Equal Pay Law, and the New York State
Constitution; (viii) any claim under the Florida Civil Rights Act of 1992 f/k/a
Human Rights Act of 1977, retaliation claims under the Workers’ Compensation Law
(Fla. Stat. § 440.205), the Florida Equal Pay Act, or waivable rights under the
Florida Constitution; (ix) any other claim of discrimination, harassment or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional) relating to or arising out of Employee’s employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; (x) any claim sounding
in tort or contract (express or implied); and (xi) any claim for attorneys’
fees, costs, disbursements and/or the like.  By virtue of the foregoing,
Employee agrees that [he/she] has waived any damages and other relief available
to [him/her] (including, without limitation, money damages, equitable relief and
reinstatement) under the claims waived in this paragraph

 



 

 

2 Enter the year following the year in which the date Employee’s termination of
employment occurs.

 



 

 

 

3.  Notwithstanding anything herein to the contrary, the sole matters to which
this Agreement of Release does not apply are: (i) claims arising after the date
Employee signs this Agreement and Release; (ii) claims for accrued, vested
benefits under any employee benefit plan of [Parent or] Employer (or of
[Parent’s or] Employer’s parent companies or affiliates) in accordance with the
terms of such plans and applicable law[, including, without limitation, claims
pursuant to the OSG Ship Management, Inc. Supplemental Executive Savings
Plan][3]; (iii) claims for any amounts due to Employee pursuant to the Overseas
Shipholding Group, Inc. Non-Executive Incentive Plan; or (iv) claims for any
pre-approved business expenses incurred by Employee which have not yet been
reimbursed by Employer.  In addition, notwithstanding any other provision of
this Agreement and Release, this Agreement and Release is not intended to
interfere with Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) in connection with any claim Employee believes
[he/she] may have against any Releasee.  However, by executing this Agreement
and Release, Employee hereby waives the right to recover in any proceeding
Employee may bring before the EEOC or any state human rights commission or in
any proceeding brought by the EEOC or any state human rights commission on
Employee’s behalf.

 

4.             Employee represents that [he/she] has returned (or will return)
to Employer all property belonging to Employer, including but not limited to
keys, card access to buildings and office floors, business information and
documents, laptops and BlackBerrys.

 

5.             If any provision of this Agreement and Release is held to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
However, the illegality or unenforceability of such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement and Release.  Further, to the extent any provision of this
Agreement and Release is deemed to be overbroad or unenforceable as written,
such provision shall be given the maximum effect permissible under law.  Without
limiting the foregoing, if the release set forth in paragraph 3 is held to be
illegal, void, or unenforceable, Employee hereby agrees that [he/she] shall
promptly upon Employer’s request execute a release that is legal, valid and
enforceable.

 



 

 

3 To be included for participants in the SERP.

 



 

 

 

6.             This Agreement and Release represents the entire understanding
between the parties hereto with respect to the subject matter hereof, and may
not be changed or modified except by a written agreement signed by both of the
parties hereto after the Effective Date of this Agreement and Release.  In the
event of any conflict between any of the provisions of this Agreement and
Release and the provisions of the Severance Plan, the terms of the Severance
Plan shall govern.

 

7.             Except as preempted by ERISA, this Agreement and Release shall be
construed and enforced in accordance with the laws of the State of New York
without regard to conflict of law rules.

 

8.             This Agreement and Release is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

 

9.             Employee acknowledges that [he/she]: (a) has carefully read this
Agreement and Release in its entirety; (b) has had an opportunity to consider
the terms of this Agreement and Release for at least [applicable period required
by law to be determined by Employer at termination: [twenty-one (21)] [[insert
only if employee is over 40:  and the disclosure information attached hereto as
Exhibit I (which is provided pursuant to the Older Workers Benefit Protection
Act)] forty-five (45)] days; (c) is hereby advised by Employer in writing to
consult with an attorney of [his/her] choice in connection with this Agreement
and Release; (d) fully understands the significance of all of the terms and
conditions of this Agreement and Release and has discussed them with an attorney
of [his/her] choice, or has had a reasonable opportunity to do so; and (e) is
signing this Agreement and Release voluntarily and of [his/her] own free will
and agrees to abide by all the terms and conditions contained herein.

 

10.           Employee may accept this Agreement and Release by signing it
before a notary public and delivering it to [INSERT NAME AND ADDRESS OF CONTACT]
on or before the [twenty-first (21st)] [forty-fifth (45th)] day after [he/she]
receives this Agreement and Release.  Notwithstanding the foregoing, Employee
may not sign this Agreement and Release before [his/her] last day of employment
and this Agreement and Release will not be accepted or effective if signed
before Employee’s termination date.  After signing this Agreement and Release,
Employee shall have seven (7) days (the “Revocation Period”) to revoke [his/her]
decision by indicating [his/her] desire to do so in writing delivered to [INSERT
NAME] at the above address by no later than the last day of the Revocation
Period.  If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day.  Provided Employee does not revoke this Agreement and Release
during the Revocation Period, the Effective Date of this Agreement and Release
shall be the day after the last day of the Revocation Period (the “Effective
Date”).

 

[Signature page to follow]

 



 

 

 

I have read the Agreement and Release [and the information attached as
Exhibit I] and hereby accept the benefits provided under the Agreement of
Release, subject to the terms and conditions set forth in the Agreement and
Release.

 

Print Name:     Date:     Employee                 Signature:           Employee
     

 

STATE OF NEW YORK ) ss COUNTY OF )

 

On this           day of                , 20    before me personally came [name]
to me known and known to me to be the person described in and who executed the
Agreement of Release, and [he/she] duly acknowledged to me that [he/she]
executed the same.

 

          Notary Public

 

[EMPLOYER]

 

By:       [INSERT NAME]     [INSERT TITLE]  

 



 

 

 

APPENDIX C

 

PROVISIONS RELATING TO ERISA

 

A.            Claims Procedure.

 

1.             Any claim by an Eligible Employee or his or her beneficiary
(“Claimant”) with respect to eligibility, participation, contributions, benefits
or other aspects of the operation of the Plan shall be made in writing to a
person designated by the Committee from time to time for such purpose.  If the
designated person receiving a claim believes that the claim should be denied, he
or she shall notify the Claimant in writing of the denial of the claim within
ninety (90) days after his or her receipt thereof.  This period may be extended
an additional ninety (90) days in special circumstances and, in such event, the
Claimant shall be notified in writing of the extension, the special
circumstances requiring the extension of time and the date by which the
Committee’s designee expects to make a determination with respect to the claim. 
If the extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent until the date on
which the Claimant responds to the Plan’s request for information.

 

2.             If a claim is denied in whole or in part, or any adverse benefit
determination is made with respect to the claim, the Claimant will be provided
with a written notice setting forth (a) the specific reason or reasons for the
denial making reference to the pertinent provisions of the Plan or of Plan
documents on which the denial is based, (b) a description of any additional
material or information necessary to perfect or evaluate the claim, and explain
why such material or information, if any, is necessary, and (c) inform the
Claimant of his or her right, pursuant to Paragraph A(1) of this Exhibit, to
request review of the decision.  The notice shall also provide an explanation of
the Plan’s claims review procedure and the time limits applicable to such
procedure, as well as a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.  If a Claimant is not notified (of the denial or an extension) within
ninety (90) days from the date the Claimant notifies the Committee’s designee,
the Claimant may request a review of the application as if the claim had been
denied.

 

3.             A Claimant may appeal the denial of a claim by submitting a
written request for review to the Committee, within sixty (60) days after
written notification of denial is received.  Such period may be extended by the
Committee for good cause shown.  The claim will then be reviewed by the
Committee.  In connection with this appeal, the Claimant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim; and (b) submit to the Committee written
comments, documents, records, and other information related to the claim.  If
the Committee deems it appropriate, it may hold a hearing as to a claim.  If a
hearing is held, the Claimant shall be entitled to be represented by counsel.

 

4.             The review by the Committee will take into account all comments,
documents, records, and other information the Claimant submits relating to the
claim.  The Committee will make a final written decision on a claim review, in
most cases within sixty (60) days after receipt of a request for a review.  In
some cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required.  If that happens, the Claimant
will receive a written notice of that fact, which will also indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim.  If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the date on which the Claimant responds to the Plan’s request for information.

 



 

 

 

5.             The Committee decision on the claim for review will be
communicated to the Claimant in writing.  If an adverse benefit determination is
made with respect to the claim, the notice will include (a) the specific
reason(s) for any adverse benefit determination, with references to the specific
Plan provisions on which the determination is based; (b) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to (and copies of) all documents, records and other information relevant
to the claim; and (c) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA.  A Claimant may not start a lawsuit to
obtain benefits until after he or she has requested a review and a final
decision has been reached on review, or until the appropriate time frame
described above has elapsed since the Claimant filed a request for review and
you have not received a final decision or notice that an extension will be
necessary to reach a final decision.  The law also permits the Claimant to
pursue his or her remedies under section 502(a) of ERISA without exhausting
these appeal procedures if the Plan has failed to follow them.

 

B.            Plan Interpretation and Benefit Determination.

 

1.             The Committee (or, where applicable, any duly authorized delegee
of the Committee) shall have the exclusive right, power, and authority, in its
sole and absolute discretion, to administer, apply and interpret the Plan and
any other documents, and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

 

2.             Without limiting the generality of the foregoing paragraph, the
Committee (or, where applicable, any duly authorized delegee of the Committee)
shall have the sole and absolute discretionary authority to:

 

(a)           take all actions and make all decisions (including factual
decisions) with respect to the eligibility for, and the amount of, benefits
payable under the Plan;

 

(b)           formulate, interpret and apply rules, regulations and policies
necessary to administer the Plan;

 

(c)           decide questions, including legal or factual questions, relating
to the calculation and payment of benefits, and all other determinations made,
under the Plan;

 

(d)           resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under the Plan or other Plan documents;
and

 

(e)           process, and approve or deny, benefit claims and rule on any
benefit exclusions.

 

All determinations made by the Committee (or, where applicable, any duly
authorized delegee of the Committee) with respect to any matter arising under
the Plan shall be final and binding on the Company, Eligible Employee,
Participant, beneficiary, and all other parties affected thereby.

 



 

 

 

C.            Statement of Participants Rights Under ERISA.

 

As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  ERISA provides that all Plan participants shall be entitled to:

 

1.             Receive Information About Your Plan and Benefits

 

(a)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan.

 

(b)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan.  The Plan Administrator may make
a reasonable charge for the copies.

 

2.             Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

3.             Enforce Your Rights

 

(a)           If your claim for a welfare benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

 (b)           Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.  If you have a claim for benefits
which is denied or ignored, in whole or in part, after you have exhausted the
Plan’s claim and review procedures described above, you may file suit in a state
or Federal court.  If you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful the court may order the person you have sued to pay
these costs and fees.  If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

 

4.             Assistance with Your Questions.

 

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.  20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits and Security Administration.

 



 

 

 

D.            Plan Document.  This document (i.e., the Plan and the Appendices)
shall constitute both the plan document and summary plan description and shall
be distributed to Eligible Employees in this form.

 

E.             Other Important Facts.

 

OFFICIAL NAME OF THE PLAN: Overseas Shipholding Group, Inc. Severance Plan    
SPONSOR: Overseas Shipholding Group, Inc.   666 Third Avenue, 6th Floor   New
York, New York 10017   (212) 953-4100     EMPLOYER IDENTIFICATION 13-2637623
NUMBER (EIN):       PLAN NUMBER: ________________     TYPE OF PLAN: Employee
Welfare Severance Benefit Plan     END OF PLAN YEAR: December 31     TYPE OF
ADMINISTRATION: Employer Administered     PLAN ADMINISTRATOR: The Committee, as
designated by the Board of Directors of the Company   Overseas Shipholding
Group, Inc.   666 Third Avenue, 6th Floor   New York, New York 10017   (212)
953-4100     EFFECTIVE DATE: April 1, 2013

 

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions an Eligible Employee or Participant may have about the Plan.

 

Service of legal process may be made upon the Plan Administrator.

 

No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated.  Under no circumstances,
will any benefit under the Plan ever vest or become nonforfeitable

 

 

